Case
 Case1:20-cr-00330-AJN
      1:17-cr-00548-PAC Document
                         Document185-1
                                  459 Filed
                                       Filed03/24/21
                                             03/26/21 Page
                                                       Page11ofof20
                                                                  20
Case
 Case1:20-cr-00330-AJN
      1:17-cr-00548-PAC Document
                         Document185-1
                                  459 Filed
                                       Filed03/24/21
                                             03/26/21 Page
                                                       Page22ofof20
                                                                  20
Case
 Case1:20-cr-00330-AJN
      1:17-cr-00548-PAC Document
                         Document185-1
                                  459 Filed
                                       Filed03/24/21
                                             03/26/21 Page
                                                       Page33ofof20
                                                                  20
Case
 Case1:20-cr-00330-AJN
      1:17-cr-00548-PAC Document
                         Document185-1
                                  459 Filed
                                       Filed03/24/21
                                             03/26/21 Page
                                                       Page44ofof20
                                                                  20
Case
 Case1:20-cr-00330-AJN
      1:17-cr-00548-PAC Document
                         Document185-1
                                  459 Filed
                                       Filed03/24/21
                                             03/26/21 Page
                                                       Page55ofof20
                                                                  20
Case
 Case1:20-cr-00330-AJN
      1:17-cr-00548-PAC Document
                         Document185-1
                                  459 Filed
                                       Filed03/24/21
                                             03/26/21 Page
                                                       Page66ofof20
                                                                  20
Case
 Case1:20-cr-00330-AJN
      1:17-cr-00548-PAC Document
                         Document185-1
                                  459 Filed
                                       Filed03/24/21
                                             03/26/21 Page
                                                       Page77ofof20
                                                                  20
Case
 Case1:20-cr-00330-AJN
      1:17-cr-00548-PAC Document
                         Document185-1
                                  459 Filed
                                       Filed03/24/21
                                             03/26/21 Page
                                                       Page88ofof20
                                                                  20
Case
 Case1:20-cr-00330-AJN
      1:17-cr-00548-PAC Document
                         Document185-1
                                  459 Filed
                                       Filed03/24/21
                                             03/26/21 Page
                                                       Page99ofof20
                                                                  20
Case
Case1:20-cr-00330-AJN
     1:17-cr-00548-PAC Document
                        Document185-1
                                 459 Filed
                                      Filed03/24/21
                                            03/26/21 Page
                                                      Page10
                                                           10ofof20
                                                                  20
Case
Case1:20-cr-00330-AJN
     1:17-cr-00548-PAC Document
                        Document185-1
                                 459 Filed
                                      Filed03/24/21
                                            03/26/21 Page
                                                      Page11
                                                           11ofof20
                                                                  20
Case
Case1:20-cr-00330-AJN
     1:17-cr-00548-PAC Document
                        Document185-1
                                 459 Filed
                                      Filed03/24/21
                                            03/26/21 Page
                                                      Page12
                                                           12ofof20
                                                                  20
Case
Case1:20-cr-00330-AJN
     1:17-cr-00548-PAC Document
                        Document185-1
                                 459 Filed
                                      Filed03/24/21
                                            03/26/21 Page
                                                      Page13
                                                           13ofof20
                                                                  20
Case
Case1:20-cr-00330-AJN
     1:17-cr-00548-PAC Document
                        Document185-1
                                 459 Filed
                                      Filed03/24/21
                                            03/26/21 Page
                                                      Page14
                                                           14ofof20
                                                                  20
Case
Case1:20-cr-00330-AJN
     1:17-cr-00548-PAC Document
                        Document185-1
                                 459 Filed
                                      Filed03/24/21
                                            03/26/21 Page
                                                      Page15
                                                           15ofof20
                                                                  20
Case
Case1:20-cr-00330-AJN
     1:17-cr-00548-PAC Document
                        Document185-1
                                 459 Filed
                                      Filed03/24/21
                                            03/26/21 Page
                                                      Page16
                                                           16ofof20
                                                                  20
Case
Case1:20-cr-00330-AJN
     1:17-cr-00548-PAC Document
                        Document185-1
                                 459 Filed
                                      Filed03/24/21
                                            03/26/21 Page
                                                      Page17
                                                           17ofof20
                                                                  20
Case
Case1:20-cr-00330-AJN
     1:17-cr-00548-PAC Document
                        Document185-1
                                 459 Filed
                                      Filed03/24/21
                                            03/26/21 Page
                                                      Page18
                                                           18ofof20
                                                                  20
Case
Case1:20-cr-00330-AJN
     1:17-cr-00548-PAC Document
                        Document185-1
                                 459 Filed
                                      Filed03/24/21
                                            03/26/21 Page
                                                      Page19
                                                           19ofof20
                                                                  20
Case
Case1:20-cr-00330-AJN
     1:17-cr-00548-PAC Document
                        Document185-1
                                 459 Filed
                                      Filed03/24/21
                                            03/26/21 Page
                                                      Page20
                                                           20ofof20
                                                                  20
